DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Invention 2 (apparatus claims 7- 20) in the reply filed on 4/01/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1- 6 are withdrawn as being directed to a non-elected invention.
Applicant's election with traverse of various species in the reply filed on 4/01/20 is acknowledged.  The traversal is found persuasive because the characteristics of the species are either not mutually exclusive or are obvious variants of each other, as such, the species restriction is withdrawn.  
Claims 7- 20 are being addressed by this Action.
Information Disclosure Statement
The information disclosure statement filed 4/05/13 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant has failed to properly identify each item of information in the IDS.  MPEP § 609.04(a) states that U.S. patents must be identified by the inventor, patent number, and issue date and U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date.  The IDS filed 4/05/13 has been placed in the 
 Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1).
Regarding claim 7 and claim 12, Dahlberg discloses an apparatus for use over a puncture site for a patient during hemostasis, comprising:
a pulse indicator (19, 22) (Figs. 2- 3) (Ps. [0021], [0028] - - blood pressure pulse detector 19 adapted to sense the patient's blood pressure pulse and to generate a pulse signal in dependence thereto; indicator unit 22 indicates to operator the pulse signal from blood pressure pulse detector 19 has or has not detected a pulse by way of inflation or deflation) that provides for being positioned relative to the puncture site (13,  a blood pressure pulse detector adapted to sense the patient's blood pressure pulse and to generate a pulse signal in dependence thereto, pulse indicator is positioned relative to the puncture site), wherein said pulse indicator (19, 22) provides for a plurality of indications that relate to a plurality of blood flow attributes (Ps. [0025], [0028]);
said plurality of indications including a first indication and a second indication (Ps. [0025], [0028]);
said plurality of blood flow attributes including a constricted blood flow and a non-constricted blood flow (Ps. [0025], [0028]);
wherein said first indication is displayed in conjunction with said constricted blood flow and wherein said second indication is displayed in conjunction with said non-constricted blood flow (Fig. 5) (Ps. [0025], [0028] - - during startup of the compression system 14 the pulse detector 19 is activated to detect the patient's pulse. When the pulse is detected, the compression element 15 is inflated until the pulse is no longer detected by the pulse detector 19 (first indication). Thereafter, the compression element 15 is deflated until the pulse detector 19 detects the pulse again (second indication)).
Although Dahlberg discloses that control unit 20 comprises an indicator unit 22 adapted to indicate to an operator, when the pulse no longer is registered by the pulse detector 19, that it is time to deflate the compression element 15, for example (P. [0028]), Dahlberg does not specifically disclose the method of communicating the pulse to the operator and as such, Dahlberg does not disclose:
(claim 7) visual pulse indicator;
claim 12) timing component.
However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062] - - illumination of iconic indicator 602 of detected blood flow past the pressure cuff; illumination of iconic indication 604 indicating that a maximum pressure has been reached and blood flow past the pressure cuff is still being detected).
(claim 7) wherein said visual pulse indicator (602, 604) provides for displaying a plurality of indications that relate to a plurality of blood flow attributes (Ps. [0061] - [0062]);
said plurality of indications including a first indication and a second indication (Ps. [0061] - [0062]);
said plurality of blood flow attributes including a constricted blood flow and a non-constricted blood flow (Ps. [0061] - [0062]);
wherein said first indication is displayed in conjunction with said constricted blood flow and wherein said second indication is displayed in conjunction with said non-constricted blood flow (See Fig. 6) (Ps. [0061] - [0062] - - indicator is extinguished (constricted blood flow) unless additional flow past the pressure cuff is detected (non-constricted blood flow));
(claim 12) when Hovanes is combined with Dahlberg, further comprising a timing component that provides for conveying a duration after which pressure on the puncture site associated with Dahlberg is to be adjusted (P. [0062]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg to include a visual pulse .
Claims 8 and 17- 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1).
Regarding claim 8, Dahlberg in view of Hovanes discloses the apparatus of claim 7, Dahlberg further disclosing  a compression system including a tightening unit adapted to extend around a part of, or the whole of, the patient’s body to fixate and to tighten the compression element against the puncture site (P. [0011]), but Dahlberg does not specifically disclose a radial artery compression system.  
 However, Wada teaches a hemostatic device having a band that is a flexible belt-like member that is attached to the wrist by being wrapped one full turn around the outside of a wrist and having portions of the band near both ends thereof mutually overlap. The overlapping portions of the band are then secured, or joined, by means of the subsequently described surface fastener (See Fig. 2) (P. [0082]).
Since Wada teaches that the structure of the band is not only attached to the wrist, but also capable of attaching and allowing the hemostatic device to be used on any portion of a patient's arm or leg (referred to collectively as "limbs") (P. [0187]), it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the features of the body component associated with Dahlberg such that it is a flexible belt-like member having a length sufficient for being wrapped one full turn around the outside of a wrist and having portions of the band near both ends thereof mutually overlap as taught by Wada because it would allow an operator the choice of stopping bleeding from any limb of the body, including performing hemostasis as a part of a transradial catheterization on the patient (Wada - - P. [0187]).  The motivation for the modification would have been to provide for a multi-purpose 
Modified Dahlberg does not disclose 
(claim 8) wherein said visual pulse indicator is a reflective foil that provides for moving up and down along with the pulse of the patient.
However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062])
(claim 8) wherein said visual pulse indicator is a reflective foil (702) (Figs. 7- 8) that provides for moving up and down along with the pulse of the patient (See Fig. 7) (Ps. [0007]- [0008], [0025], [0063] - - photometric sensor 702 uses reflected light to evaluate oxygenation of the blood and is positioned in order to ensure contact between the sensor and the skin of the patient such that it provides for moving up and down along with the pulse of the patient).

Regarding claim 17, Dahlberg discloses an apparatus for use over a puncture site for a patient during hemostasis, comprising:
a pulse indicator (19, 22) (Figs. 2- 3) (Ps. [0021], [0028] - - blood pressure pulse detector 19 adapted to sense the patient's blood pressure pulse and to generate a pulse signal in dependence thereto; indicator unit 22 indicates to operator the pulse signal from blood pressure pulse detector 19) that provides for the indication of a blood flow attribute relating to the puncture site (13, 24) (See Fig. 5) (Ps. [0025], [0028] - - during startup of the compression system 14 the pulse detector 19 is activated to detect the patient's pulse. When the pulse is detected, the compression element 15 is inflated until the pulse is no longer detected by the pulse detector 19 (first indication). Thereafter, the compression element 15 is deflated until the pulse detector 19 detects the pulse again (second indication));
a body component (5) (Fig. 1), wherein said pulse indicator (19) is attached to said body component (5) (P. [0011] - - since compression system for applying compression fixated against a puncture site via a body component includes a blood 
a balloon (4, 15) (Figs. 1- 4) (Ps. [0019], [0022] - -an inflatable and semi-spherical air cushion is interpreted as a balloon), wherein said balloon (4, 15) is attached to said body component (P. [0011] - - since compression system for applying a balloon fixated against a puncture site via a body component, the body component is interpreted as being attached to the balloon), wherein the inflation of said balloon (4, 15) provides for increasing the pressure on the puncture site (13, 24) (Ps. [0011]- [0012], [0019]).  
Dahlberg further disclosing  a compression system including a tightening unit adapted to extend around a part of, or the whole of, the patient’s body to fixate and to tighten the compression element against the puncture site (P. [0011]), but Dahlberg does not specifically disclose a radial artery compression system.  
 However, Wada teaches a hemostatic device having a band that is a flexible belt-like member that is attached to the wrist by being wrapped one full turn around the outside of a wrist and having portions of the band near both ends thereof mutually overlap. The overlapping portions of the band are then secured, or joined, by means of the subsequently described surface fastener (See Fig. 2) (P. [0082]).
Since Wada teaches that the structure of the band is not only attached to the wrist, but also capable of attaching and allowing the hemostatic device to be used on any portion of a patient's arm or leg (referred to collectively as "limbs") (P. [0187]), it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the features of the body component associated with 
Although modified Dahlberg discloses that control unit 20 comprises an indicator unit 22 adapted to indicate to an operator, when the pulse no longer is registered by the pulse detector 19, that it is time to deflate the compression element 15 (P. [0028]), Dahlberg does not specifically disclose the method of communicating the pulse to the operator and as such, Dahlberg does not disclose:
(claim 17) visual pulse indicator;
 (claim 17) wherein said visual pulse indicator (602, 604) provides for displaying a plurality of indications that relate to a plurality of blood flow attributes (Ps. [0061] - [0062]);
said plurality of indications including a first indication and a second indication (Ps. [0061] - [0062]);
said plurality of blood flow attributes including a constricted blood flow and a non-constricted blood flow (Ps. [0061] - [0062]);
wherein said first indication is displayed in conjunction with said constricted blood flow and wherein said second indication is displayed in conjunction with said non-constricted blood flow (See Fig. 6) (Ps. [0061] - [0062] - - indicator is extinguished (constricted blood flow) unless additional flow past the pressure cuff is detected (non-constricted blood flow));
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg to include a visual pulse indicator taught by Hovanes because it would communicate visually to the operator the detected signals and associated data of the surgical tourniquet controller related to the detection of blood flow past the tourniquet in real time, by illuminating for a timed period after a flow detection occurs, such that after a specific period of time or number of heartbeats, and by extinguishing the indicator unless additional flow past the pressure cuff is detected (Hovanes - - Ps. [0033], [0061] –[0062]).  The motivation for the 
Regarding claim 18, Dahlberg in view of Hovanes and Wada disclose the apparatus of claim 17, Dahlberg does not disclose
(claim 18) a timing component
However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062]) displayed on controller (108) (Fig. 3) (P. [0050], [0061]) and a band (102) (Fig. 3)
(claim 18) further comprising at least one of: (a) a timing component (120) (Fig. 3) attached on said body component (Ps. [0039], [0047], [0050] - - since pressure cuff 102 of the surgical tourniquet is connected to the controller 108 via a supply tube 112 such that the timing component (120) and cuff pressure transducer 116 are not isolated from the pressure cuff 102, timing component (120) is interpreted as being attached to the band (102)) ; (b) an ant-adhesion component positioned on a bottom surface of said apparatus; and (c) a center member on a bottom surface of said balloon for enhancing the sensitivity of said visual pulse indicator.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg such that a band associated with Dahlberg includes a timing component as taught by Hovanes because it would allow analyzed data of the surgical tourniquet controller related to detect whether blood flows past the tourniquet (Hovanes - - P. [0039]).  The motivation for the modification would have been to provide the real-time analyzed data needed to notify an operator of the incipient loss of blood occlusion (Hovanes - - Ps. [0033], [0039]).
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 8 above, and further in view of Ollerdessen et al. (US Pub. No. 2008/0076982 A1).
Regarding claim 9, Dahlberg in view of Hovanes and Wada discloses the apparatus of claim 8, but Dahlberg in view of Hovanes and Wada does not disclose a polyester reflective foil.
However Ollerdessen teaches a reflected foil sensor (P. [0030] - - reflectance-type pulse oximetry sensor)
(claim 9) wherein said reflective foil is comprised of a polyester (P. [0034]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the reflective foil associated with Dahlberg in view of Hovanes and Wada such that the reflective foil is comprised of a polyester because polyester is an opaque, electrically nonconductive material absorb, refract, or diffract the light from these undesired light sources before such light can impinge the detecting elements of the sensor (Ollerdessen - - Ps. [0027], [0034]).  The motivation for the modification would have been to eliminate or reduce the possible influence of light sources which may cause errors in pulse oximetry measurements (Ollerdessen - - Ps. [0027], [0034]).  
Claims 10 and 13- 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) as applied to claim 7 above, and in further in view of Breen et al. (US Pat. No. 5,792,173).
Regarding claim  10 and 13- 16, Dahlberg in view of Hovanes discloses the apparatus of claim 7, Dahlberg further disclosing pressure component (4, 15) (Figs. 1- 4) that provides for applying pressure to the puncture site (13, 24) and a body component (5) (Fig. 1).  When Hovanes is combined with Dahlberg said pressure component associated with Dahlberg is a balloon (Ps. [0019], [0022] - -an inflatable and semi-spherical air cushion is interpreted as a balloon) attached to said visual pulse indicator associated with Hovanes, wherein said body component associated with Dahlberg is a band (P. [0019] - - a belt 5). Dahlberg in view of Hovanes (does not disclose 
	(claim 10 and claim 13) a substantially transparent balloon movable along and removable from said band;
	(claim 14) thicker bottom center surface;
	(claim 15) centering member;
	(claim 16) a balloon slideable along a band.
	However, Breen teaches a wound closure, femoral hemostasis device (Col. 3, l. 65- Col. 4, l. 11)
	(claim 10) further comprising a pressure component (12) that provides for applying pressure to the puncture site (Col. 3, l. 65- Col. 4, l. 11) and a body component 
	(claim 13) wherein said pressure component is a balloon (12), wherein said balloon (12) is substantially transparent (Col. 5, l. 6- 10), wherein said visual pulse indicator (32) (Figs. 1- 2) (Col. 4, l. 54- 62 - - lens for magnifying wound site or blood vessel) is integrated with said balloon (12), and wherein said visual pulse indicator (32) provides for being integral to a surface on said balloon (12) that is in direct contact with the patient (Col. 4, l. 54- 62);
	(claim 14) wherein said bottom surface of said balloon (12) is thicker at a center portion of said balloon (12) than at a side portion of said balloon (12) (Col. 4, l. 54- 62 - -thickest at center, distal end);
	(claim 15) further comprising a centering member positioned on said bottom surface of said balloon (12) to enhance the sensitivity of said visual pulse indicator (32) (Col. 4, l. 54- 62 - -thickest at center, distal end to improve visualization of lens 32);
	(claim 16) wherein said balloon (12) provides for being temporarily secured to said band (20) (Col. 4, l. 15- 27; Col. 5, l. 66- Col. 6, l. 10), and wherein said balloon (12) includes a plurality of slide openings (36, 38) (Fig. 2 - - eyelets are interpreted as slide openings) that provide for the movement of said balloon (12) along said band (20).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) as applied to claim 7 above, and in further in view of Chernomorsky et al. (US Pub. No. 2006/0079727 A1).
Regarding claim 11), Dahlberg in view of Hovanes discloses the apparatus of claim 7, but Dahlberg in view 
However, Chernomorsky teaches an inflatable balloon having a surface (208) (Figs. 2- 6)
(claim 11)) further comprising a surface (208) coated with an anti-adhesion component (Ps. [0009], [0012]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon associated with Dahlberg in view of Hovanes such that the bottom surface of the balloon in contact with the wound is coated with an anti-adhesion component as taught by Chernomorsky because it would prevent or inhibit tissue adhesion at the wound site (Chernomorsky - - Ps. [0009], [0026], [0028]).  The motivation for the modification would have been to promote separation from the tissue after hemostasis is achieved and the procedure is complete, thereby facilitating removal of the hemostasis device after the procedure is complete without damaging the tissue of the newly healed wound.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and further in view of Chernomorsky et al. (US Pub. No. 2006/0079727 A1). 
Regarding claim 18, Dahlberg in view of Hovanes and Wada disclose the apparatus of claim 17, but Dahlberg in view of Hovanes and Wada does not disclose
claim 18) an anti-adhesion component
However, Chernomorsky teaches an inflatable balloon having a surface (208) (Figs. 2- 6)
(claim 18) further comprising at least one of: (a) a timing component attached on said body component; (b) an ant-adhesion component positioned on a surface of said apparatus (208) (Ps. [0009], [0012]); and (c) a center member on a bottom surface of said balloon for enhancing the sensitivity of said visual pulse indicator.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the balloon associated with Dahlberg in view of Hovanes and Wada such that the bottom surface of the balloon in contact with the wound is coated with an anti-adhesion component as taught by Chernomorsky because it would prevent or inhibit tissue adhesion at the wound site (Chernomorsky - - Ps. [0009], [0026], [0028]).  The motivation for the modification would have been to promote separation from the tissue after hemostasis is achieved and the procedure is complete, thereby facilitating removal of the hemostasis device after the procedure is complete without damaging the tissue of the newly healed wound.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and further in view of Breen et al. (US Pat. No. 5,792,173).
Regarding claim 18, Dahlberg in view of Hovanes and Wada discloses the apparatus of claim 17, but Dahlberg in view of Hovanes and Wada does not disclose
claim 18) a center member
However, Breen teaches a wound closure, femoral hemostasis device (Col. 3, l. 65- Col. 4, l. 11)
(claim 18) further comprising at least one of: (a) a timing component attached on said body component; (b) an ant-adhesion component positioned on a bottom surface of said apparatus; and (c) a center member on a bottom surface of said balloon (12) (Fig. 1) for enhancing the sensitivity of said visual pulse indicator (32) (Fig. 1) (Col. 4, l. 54- 62 - -thickest at center, distal end to improve visualization of lens 32).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the apparatus of Dahlberg in view of Hovanes and Wada to include a substantially transparent balloon movable and removable from a band and integrated with the visual pulse indicator having a thicker center portion at the distal end because it would allow a lens to be formed as an integral part of the balloon compression element (Breen - - Col. 4, l. 54- 62).  The motivation for the modification would have been to position the wound closure hemostasis device in a manner that improves visualization of the wound site or blood vessel through magnification with the integral lens, thereby permitting continued direct visualization to determine when the blood flow out of the site ceases (Breen - - Col. 4, l. 54- 62; Col. 5, l. 6- 10).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and further in view of Daneshvar (US Pat. No. 5,643,315).
Regarding claim 19, Dahlberg in view of Hovanes and Wada discloses the apparatus of claim 17, but Dahlberg in view of Hovanes and Wada does not disclose wherein said balloon is substantially transparent, wherein said balloon provides for being permanently fixed to said body component, said apparatus further comprising a foam pad that is not permanently fixed to said body component (it is noted that Wada discloses a transparent balloon and body component - - (Ps. [0084], [0098])).
However, Daneshvar teaches a device for wound therapy and prevention of bleeding including a balloon (2, 42) (Figs. 1- 2) and a body component (1, 15) (Fig. 1)
(claim 19) wherein said balloon (2, 27) is substantially transparent (Col. 2, l. 47- 58), wherein said balloon (2) provides for being permanently fixed to said body component (1) (Col. 2, l. 47- 58 - - adhesive used to permanently fix balloon onto body), said apparatus further comprising a foam pad (10, 12, 16, 43) (Figs. 5-6, 17) (Col. 20, l. 4- 22 - - gauze pad treated with Gel-foam or collagen is interpreted as a foam pad) that is not permanently fixed to said body component (1, 15) (Col. 14, l. 48- 51 - - removable  pieces of gauze pads).
It would have been obvious to one having ordinary skill in the art to at the time of the applicant’s invention to modify the apparatus of Dahlberg in view of Hovanes and Wada such that the substantially transparent balloon and body component further comprise a foam pad as taught by Daneshvar because the foam pad, which is treated with a thrombogenic material such as Gel-foam or collagen, will facilitate clotting of the blood on the area (Daneshvar - - Col. 20, l. 4- 22).  The motivation for the modification .
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahlberg et al. (US Pub. No. 2013/0085524 A1) in view of Hovanes et al. (US Pub. No. 2004/0147956 A1) and Wada et al. (US Pub. No. 2004/0098035 A1) as applied to claim 17 above, and in further view of Sampson et al. (US Pub. No. 2010/0160908 A1).
Regarding claim 20, Dahlberg in view of Hovanes and Wada disclose the apparatus of claim 20, Dahlberg further disclosing a band (5) (Fig. 1) (P. [0019])
Dahlberg does not disclose 
(claim 20) a transparent band, a fabric fastener, a timing component, and a non-stick coating
However, Wada teaches a hemostatic device having a body component (2) (Figs. 1- 6)
(claim 20) wherein said body component (2) is a substantially transparent band (P. [0084]), wherein said band (2) includes a first end (31) (Figs. 1, 5) and a second end (32) (Figs. 1, 5), said apparatus further comprising a fabric fastening tape (3) (Figs. 1- 6) comprised of a dense arrangement of tiny nylon hooks and an interlocking nylon pile, wherein said fabric fastening tape is attached to said first end (31) and to said second end (32) (P. [0087]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the band associated with Dahlberg such that the band is transparent having a fabric fastening tape as taught by Wada because would 
Modified Dahlberg does not include a timing component.However, Hovanes teaches a surgical tourniquet having a visual pulse indicator (602, 604) (Fig. 6) (Ps. [0061] - [0062]) displayed on controller (108) (Fig. 3) (P. [0050], [0061]) and a band (102) (Fig. 3)
(claim 20) said band (102) including a timing component (120) (Fig. 3) (Ps. [0039], [0047], [0050] - - since pressure cuff 102 of the surgical tourniquet is connected to the controller 108 via a supply tube 112 such that the timing component (120) and cuff pressure transducer 116 are not isolated from the pressure cuff 102, the band (102) is interpreted as including a timing component).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the transparent band in order to include a timing component as taught by Hovanes because it would allow analyzed data of the surgical tourniquet controller related to detect whether blood flows past the tourniquet (Hovanes - - P. [0039]).  The motivation for the modification would have been to provide the real-time analyzed data needed to notify an operator of the incipient loss of blood occlusion (Hovanes - - Ps. [0033], [0039]).
Dahlberg in view of Hovanes and Wada does not disclose 
(claim 20) a non-stick coating.
However, Sampson teaches a hemostasis device (100) (Figs. 1A, 5)
(claim 20) further including a non-stick coating on a bottom surface of said apparatus (100) and a center member on said bottom surface of said apparatus (102) (Fig. 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771